UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
JUANA CASANOVA,
                                Plaintiff,


         against                                             CIVIL ACTION NO.: 18 Civ. 12210 (LGS) (SLC)
                                                                                ORDER

COMMISSIONER OF SOCIAL SECURITY,
                                Defendant.


SARAH L. CAVE, United States Magistrate Judge:

         The Court is in receipt of Plaintiff’s Motion for Attorney’s Fees pursuant to the Equal

Access to Justice Act, 28 U.S.C. § 2412(d). (ECF No. 28). In the Motion, Plaintiff seeks leave to

defer filing a memorandum of law in support for 60 days to allow the parties an opportunity to

reach settlement of Plaintiff’s request for fees.

         Plaintiff’s request for leave to defer is GRANTED. By April 10, 2020, Plaintiff shall file a

memorandum of law in support of her application for EAJA attorney’s fees. If settlement is not

reached by that date, the Motion for Attorney’s Fees shall be briefed in accordance with Judge

Cave’s Individual Practices.



Dated:             New York, New York
                   February 11, 2020

                                                      SO ORDERED



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge
